              Case 2:18-cr-00266-WBS Document 138 Filed 09/29/20 Page 1 of 2


 1   JOHN R. MANNING (SBN 220874)
     LAW OFFICE OF JOHN R. MANNING
 2
     1111 “H” Street, Suite 204
 3   Sacramento, CA. 95814
     (916) 444-3994
 4   Fax (916) 447-0931
 5
     Attorney for Defendant
 6
     DARRON D. ROSS

 7
                           IN THE UNITED STATES MAGISTRATE COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA,                      )       CR NO. S-18-0266 WBS
11
                                                    )
            Plaintiff,                              )
12
                                                    )       AMENDED UNOPPOSED REQUEST AND
                                                    )       [PROPOSED] ORDER TO MODIFY
     v.                                             )       DEFENDANT’S CONDITIONS OF
13
                                                    )       RELEASE
14   WILLIS et al.,                                 )
                                                    )
15
                                                    )
            Defendant.                              )
16
                                                    )
                                                    )
17

18          On September 23, 2020, Mr. Ross filed an unopposed modification to his release
19
     conditions (ECF # 135). On, or about, September 23, 2020, the Honorable Allison Claire signed
20
     the unopposed modification(s) to Mr. Ross’ release conditions (ECF # 136). As noted in the
21
     initial modification request, Mr. Ross, with the permission of Pretrial Service and with no
22

23   objection from the government, is moving home to North Carolina. To facilitate this move,

24   Pretrial Services requested Special Conditions 3 and 17 (ECF# 30) be deleted from Mr. Ross’
25
     conditions of release. Special Conditions 3 and 17 provided:
26
            (3) “You are released to the third-party custody of Daiquari Ross;”
27
            (17) “You must participate in a cognitive behavioral therapy program as directed by the
28
     pretrial services officer. Such programs may include group sessions led by a counselor or

                                                        1
              Case 2:18-cr-00266-WBS Document 138 Filed 09/29/20 Page 2 of 2


 1   participation in a program administered by the Pretrial Services office.”
 2
            As noted herein, Judge Claire approved the modifications and signed an order to that
 3
     effect on (or about) September 23, 2020 (ECF # 136). However, after discussions with Pretrial
 4

 5
     Services, in the abundance of caution, it was determined Special Condition #6 should be

 6   modified (but not deleted) as well. Special Condition 6 presently states, “(6) You must restrict
 7
     your travel to the Eastern District of California unless otherwise approved in advance by the
 8
     pretrial services officer;”
 9
            Pretrial Services is requesting Special Condition 6 be modified to state, “You must
10

11   restrict your travel to the State of North Carolina and the Eastern District of California unless

12   otherwise approved in advance by the pretrial services officer;”
13
            Pretrial Services and counsel for the government were consulted regarding the requests
14
     made herein and neither has an objection to this request.1 As such, Mr. Ross respectfully
15
     requests he be granted the relief sought herein by Pretrial Services.
16

17

18   Dated: September 27, 2020                             Respectfully submitted,
19
                                                           /S/ John R. Manning
20                                                         John R. Manning
                                                           Attorney for Defendant Darron Ross
21

22
     IT IS SO ORDERED

23
     Dated: September 29, 2020
24

25

26

27   1
      Pretrial Services has advised the defendant is presently in compliance with his release
28   conditions and there have been no previous issues with the defendant and compliance with his
     release conditions.

                                                      2
